t c memo united_states tax_court thomas b and labelle d lance petitioners v commissioner of internal revenue respondent docket no 18373-07l filed date thomas b and labelle d lance pro sese brenda m fitzgerald for respondent memorandum opinion gerber judge respondent sent petitioners notice of his determination to collect petitioners’ and petitioner thomas lance’s and income_tax liabilities by levy petitioners administratively appealed and respondent sustained the determination to proceed with the levy petitioners petitioned this court seeking to forestall the levy action stating in their petition that respondent did not properly consider petitioners’ offer to compromise their tax_liability after the pleadings were complete respondent moved for summary_judgment background petitioners resided in georgia at the time their petition was filed respondent audited petitioners’ federal_income_tax return and proposed adjustments petitioners appealed to respondent’s office of appeals and reached agreement with respect to the income_tax_liability the parties entered into an agreement on form_870 waiver_of_restrictions_on_assessment_and_collection of deficiency in tax and acceptance of overassessment defining the income_tax deficiency for subsequently however mrs lance sought innocent spouse relief with respect to the income_tax_liability and she was notified by certified mail on date that relief would not be granted mrs lance did not petition this court with respect to the disallowance of innocent spouse relief mr lance was sent and received a statutory_notice_of_deficiency for his tax_year on date but he did 1petitioners were given ample opportunity over an extended period to respond to respondent’s summary_judgment motion on several occasions petitioners sought an extension of time to respond but they did not respond because adequate time for a response has been afforded to petitioners we proceed to address respondent’s motion not file a petition with this court mr lance was also sent and received a statutory_notice_of_deficiency for hi sec_2001 tax_year on date and he likewise did not file a petition with this court during the period through the beginning of petitioners had a great deal of interaction with respondent and numerous pieces of correspondence were exchanged petitioners suggested an installment_agreement offers-in- compromise and other collection approaches during that period in letters dated date respondent notified petitioners of his intent to levy with respect to their joint tax_liability and mr lance’s and tax_liabilities in those same letters respondent notified petitioners of their right to a hearing on date respondent received a timely form request for a collection_due_process_hearing with respect to petitioners’ tax_liability and mr lance’s and tax_liabilities in their request petitioners stated that they believed that the penalties and interest for the tax years should be abated in part no grounds were stated petitioners sought a face-to-face hearing and their hearing request was transferred to the atlanta appeals_office on date settlement officer allen d powell so powell sent petitioners a letter advising them that he had scheduled a date hearing and he also enclosed a copy of form 433-a collection information statement for wage earners and self-employed individuals so powell stated in the letter that if petitioners wished consideration of collection alternatives such as an installment_agreement or an offer-in- compromise the form had to be completed and returned within days on date petitioners requested that the hearing be rescheduled because of their son’s illness for the next several months no action was taken because of petitioners’ son’s illness on january l8 so powell sent petitioners a letter requesting an update on their son’s health and further advising that petitioners contact so powell to schedule a hearing if they still wished one on date so powell sent petitioners a letter scheduling a face-to-face conference for date pincite a m he enclosed a second form 433-a with that letter and advised petitioners that if they wished to discuss any collection alternatives they should provide him with a completed form 433-a at least days before the hearing the hearing scheduled for date did not take place and was rescheduled at petitioners’ request to date petitioners were advised by so powell that this was their final opportunity for a hearing on date petitioners left a voice mail message for so powell requesting another hearing date on date so powell advised the petitioners that he would not reschedule but that they were welcome to submit information for his consideration on or before date in a date letter petitioners suggested an offer- in-compromise petitioners also enclosed copies of correspondence that had been sent to and received from respondent but no financial information to support an offer-in- compromise or other collection alternative was included with petitioners’ correspondence petitioners mailed the letter and enclosed documents to so powell on date but did not include a completed form 433-a on date so powell reviewed and considered the information that petitioners provided on date so powell decided to sustain the proposed levy based upon all available information because petitioners did not provide a completed form 433-a so powell was unable to evaluate collection alternatives on date respondent issued a notice_of_determination concerning collection action s under sec_6320 and or for each of petitioners’ tax_year and mr lance’s and tax years discussion summary_judgment is intended to expedite litigation and avoid unnecessary and expensive trials see fla peach corp v commissioner 90_tc_678 summary_judgment may be granted when there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the opposing party cannot rest upon mere allegations or denials in his pleadings and must set forth specific facts showing that there is a genuine issue for trial rule d the moving party bears the burden of proving that there is no genuine issue of material fact and factual inferences will be read in a manner most favorable to the party opposing summary_judgment 85_tc_812 79_tc_340 respondent has provided all documents from the administrative record and petitioners have not come forward to dispute or deny any portion thereof therefore we are in a position to render a decision as a matter of law as to whether respondent abused his discretion in sustaining the proposed levy action we first consider whether petitioners were entitled to question the underlying tax_liabilities for the and or tax years the merits of the underlying tax 2unless otherwise indicated all section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure 3because this is a summary_judgment motion with no facts in dispute we need not consider the ramifications of sec_7491 liability are proper issues in an appeals_office hearing if the person did not receive any statutory_notice_of_deficiency for such tax_liability or did not otherwise have an opportunity to dispute such tax_liability sec_6330 petitioners were not entitled to dispute the underlying tax_liability for because they had a prior opportunity before the office of appeals to dispute the tax_liability and entered into a form_870 agreement for the tax_deficiency taxpayers who execute a form_870 consenting to the immediate_assessment and collection of the deficiency waive their right to receive a notice_of_deficiency and hence the right to contest the underlying liability in a subsequent collection action sec_6330 estate of deese v commissioner tcmemo_2007_ a-z optics inc v commissioner tcmemo_2007_27 accordingly petitioners could not contest the underlying tax_liability for the year 117_tc_324 114_tc_604 114_tc_176 similarly mr lance was not entitled to dispute his underlying and tax_liabilities because he received a statutory_notice_of_deficiency for each year and accordingly had a prior opportunity to dispute those tax_liabilities sec_6330 118_tc_162 sego v commissioner supra pincite goza v commissioner supra in view of those circumstances we proceed to decide whether there was an abuse_of_discretion when respondent sustained the proposed levy action see sego v commissioner supra pincite petitioners although requested to do so on several occasions failed to provide financial information to so powell rendering him unable to evaluate collection alternatives hearings were scheduled for several dates over an extended period and petitioners sought rescheduling on each occasion the first letter setting a hearing date was sent on date and so powell did not issue his determinations until date throughout that period petitioners did not submit complete financial information nor did they submit a completed form 433-a a financial statement is not required of taxpayers who make offers-in-compromise based solely on doubt as to liability sec_7122 sec_301_7122-1 proced admin regs however financial information is required of taxpayers who seek collection alternatives on other bases including offers-in- compromise based upon doubt as to collectibility additionally taxpayers who submit offers based on doubt as to collectibility or based on effective tax_administration are required to provide the commissioner with a completed collection information statement in this case the lack of financial information rendered any intended offer incomplete and prevented respondent from considering collection alternatives when a hearing officer is unable or refuses to consider collection alternatives because of a taxpayer’s failure to provide financial information courts have held that there was no abuse_of_discretion schwersensky v commissioner tcmemo_2006_178 we hold that the settlement officer’s actions were appropriate and not an abuse_of_discretion a settlement officer must take into consideration the verification that the requirements of applicable law and administrative procedures have been met the issues raised by taxpayers and the legitimate concern of the person s that any collection be no more intrusive than necessary sec_6330 the settlement officer in this case met those requirements in addition so powell responded to petitioners’ request for rescheduling of hearing dates and was responsive to all of petitioners’ requests in view of the foregoing we hold that there was no abuse_of_discretion in respondent’s decision to proceed with collection by levy accordingly respondent’s motion for summary_judgment will be granted to reflect the foregoing an appropriate order and decision will be entered
